BROWN, Circuit Judge
(dissenting).
I concur in the denial of the petition for rehearing. But I respectfully dissent in the holding that the Deputy Commissioner’s duty to proceed with a hearing on the Employer’s application came into being because the letter from the Claimant’s lawyer constituted a “claim.” This difference comprehends also the reservation — for another case and another day— of the question whether the Deputy Commissioner has the duty to proceed to a hearing where no written “claim” has been filed. The reservation — if not a retraction — leaves the Court free in subsequent cases to reach a decision contrary to that previously announced and which, for the reasons extensively set out in the Court’s original opinion, 274 F.2d 794, I firmly feel was correct. Under the Longshoremen’s Act a written claim — whether on the official form or by a letter or other writing — is of little significance. It certainly is not the source or measure of the Deputy Commissioner’s duty to administer. '
I must therefore dissent.